UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6907



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ANTHONY BULLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-264, CA-01-1074-1)


Submitted:   November 12, 2002            Decided:   December 2, 2002


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Anthony Bullock, Appellant Pro Se.      Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

      William A. Bullock seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).       Bullock

also moves this court to hear his appeal en banc under Fed. R. App.

P. 35.    An appeal may not be taken to this court from the final

order in a proceeding under § 2255 unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   When, as here, a district court dismisses a § 2255 motion

on the merits, a certificate of appealability will not issue unless

the appellant can make “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).     We have

reviewed the record and conclude for the reasons stated by the

district court that Bullock has not made the requisite showing.

See   United   States   v.   Bullock,   Nos.   CR-00-264;   CA-01-1074-1

(M.D.N.C. May 28, 2002). As no active member of the court has voted

to grant hearing en banc, it is denied.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                    2